     Case:15-00593-BKT13 Doc#:60 Filed:04/12/19 Entered:04/12/19 14:05:45     Desc: Main
                                Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                  CASE NO. 15-00593-BKT13
 4     MINERVA TORRES MELENDEZ                 Chapter 13

 5

 6
       xx-xx-6858
 7
                     Debtor(s)                      FILED & ENTERED ON APR/12/2019
 8

 9                                          ORDER

10          The Chapter 13 Trustee’s motion for entry of order on non-delivery of tax

11    refunds at docket #58 is hereby denied for the reasons stated in docket #59.

12          IT IS SO ORDERED.

13          In San Juan, Puerto Rico, this 12 day of April, 2019.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
